Order filed April 15, 2014.




                                       In The
                                 Court of Appeals
                                     For The
                              First District of Texas
                                    ____________

                                 NO. 01-13-00633-CR

                       RUDY MATAMOROS, JR., Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 8
                              Harris County, Texas
                          Trial Court Case No. 1863073



                                ABATEMENT ORDER

      The reporter’s record in this case was due October 23, 2014. See TEX. R. APP. P.
35.1. On October 31, 2013, this court ordered Sondra Humphrey, the court reporter, to
file the record within 30 days. On November 19, 2013, Humphrey filed a motion for
extension of time to file the record which was granted until January 15, 2014. On
January 16, 2014, Humphrey filed a second motion for extension of time which was
granted until February 14, 2014, with no further extensions. On February 25, 2014,
Humphrey filed a third motion for extension of time to file the record which was granted
in part and denied in part with the record due on or before March 17, 2014. The record
has not been filed with the court.

       In cause number 01-13-00227-CR, Washington v. State, this Court ordered
Humphrey to appear and show cause as to why she had not filed the reporter’s record in
this court. Humphrey failed to appear as noticed. Humphrey has also failed to file
reporter records in cause numbers 01-13-00632-CR, Castillos v. State, 01-13-00896-CR,
Bankett v. State, and 01-13-01048-CR, Acosta v. State.

        The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See TEX. R. APP. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered in this cause and because Humphrey is
delinquent on the matters listed above, we issue the following order.

       We direct the judge of the County Criminal Court at Law No. 8 to conduct a
hearing at which Sondra Humphrey, a court reporter, appellant’s counsel, and
appellee’s counsel shall participate (a) to determine the reason for failure to file the
record; (b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether Sondra Humphrey should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to prepare a
record, in the form of a reporter’s record, of the hearing. The judge shall make findings
of fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing record
and supplemental clerk’s record shall be filed with the clerk of this court within 30 days
of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. If Humphrey files the record prior to the date set for the
hearing, the appeal will be reinstated and the trial court need not hold a hearing.

                                      PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.